                    Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 1 of 25




               1 DONALD SPECTER – 083925
                 RITA K. LOMIO – 254501
               2 MARGOT MENDELSON – 268583
                 PRISON LAW OFFICE
               3 1917 Fifth Street
                 Berkeley, California 94710-1916
               4 Telephone: (510) 280-2621
                 Facsimile: (510) 280-2704
               5
                 MICHAEL W. BIEN – 096891
               6 GAY C. GRUNFELD – 121944
                 PENNY GODBOLD – 226925
               7 MICHAEL FREEDMAN – 262850
                 ROSEN BIEN
               8 GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               9 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
              10 Facsimile: (415) 433-7104
              11 LINDA D. KILB – 136101
                 DISABILITY RIGHTS EDUCATION &
              12 DEFENSE FUND, INC.
                 3075 Adeline Street, Suite 201
              13 Berkeley, California 94703
                 Telephone: (510) 644-2555
              14 Facsimile:   (510) 841-8645
              15 Attorneys for Plaintiffs
              16
              17                             UNITED STATES DISTRICT COURT
              18                         NORTHERN DISTRICT OF CALIFORNIA
              19
              20 JOHN ARMSTRONG, et al.,                      Case No. C94 2307 CW
              21               Plaintiffs,                    [PROPOSED] STIPULATED ORDER
                                                              CONFIRMING UNDISPUTED
              22         v.                                   ATTORNEYS’ FEES AND COSTS
                                                              FOR THE FOURTH QUARTER OF
              23 GAVIN NEWSOM, et al.,                        2020
              24               Defendants.                    Judge: Hon. Claudia Wilken
              25
              26
              27
              28
                                                                                     Case No. C94 2307 CW
                   [PROPOSED] STIPULATED ORDER CONFIRMING UNDISPUTED ATTORNEYS’ FEES AND COSTS FOR THE
[3712307.1]                                        FOURTH QUARTER 2020
                    Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 2 of 25




               1
               2         On March 26, 1997, the District Court established procedures by which Plaintiffs
               3 are to collect periodic attorneys’ fees and costs in this case in connection with their work
               4 monitoring Defendants’ compliance with the Court’s Orders and collecting fees.
               5         Pursuant to these procedures, on January 22, 2021, Plaintiffs served on Defendants
               6 their Fourth Quarterly Statement for 2020 by electronic transmission. The parties
               7 completed their meet-and-confer process on March 26, 2021 as to the fees and costs
               8 incurred on all matters.
               9         As a result of the March 26, 2021 agreement, the parties agree to the following:
              10         The parties agree to the payment of $2,432,256.82 to resolve all fees and costs
              11 incurred during the Fourth Quarter of 2020, for monitoring and/or litigation activities in
              12 the California Department of Corrections of Rehabilitation Division of Adult Operations
              13 and Adult Programs (CDCR AOAP) portion of the case. Attached hereto as Exhibit A are
              14 charts setting forth the fees and costs claimed by Plaintiffs and the amounts agreed to by
              15 the parties to settle these claims.
              16         The parties agree to the payment of 55,249.06 to resolve all fees and costs incurred
              17 during the Fourth Quarter of 2020, for monitoring and/or litigation activities in the Board
              18 of Parole Hearings (BPH) portion of the case. Attached hereto as Exhibit B are charts
              19 setting forth the fees and costs claimed by Plaintiffs and the amounts agreed to by the
              20 parties to settle these claims.
              21         The parties agree to the payment of $175,285.78 to resolve all fees and costs
              22 incurred during the Fourth Quarter of 2020, for monitoring and/or litigation activities in
              23 the Division of Adult Parole Operations (DAPO) portion of the case. Attached hereto as
              24 Exhibit C are charts setting forth the fees and costs claimed by Plaintiffs and the amounts
              25 agreed to by the parties to settle these claims.
              26         The parties agree to the payment of $20,833.50 to resolve all fees and costs incurred
              27 during the Fourth Quarter of 2020, for fees work. Attached hereto as Exhibit D are charts
              28 setting forth the fees and costs claimed by Plaintiffs and the amounts agreed to by the
                                                                2                           Case No. C94 2307 CW
                   [PROPOSED] STIPULATED ORDER CONFIRMING UNDISPUTED ATTORNEYS’ FEES AND COSTS FOR THE
[3712307.1]                                        FOURTH QUARTER 2020
                    Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 3 of 25




               1 parties to settle these claims.
               2         The parties agree to the payment of $1,900.71 to resolve all fees and costs incurred
               3 during the Fourth Quarter of 2020, for litigation activities in the appeal of the RJD Order,
               4 Ninth Circuit Court of Appeal Case No. 20-16921. Attached hereto as Exhibit E are
               5 charts setting forth the fees and costs claimed by Plaintiffs and the amounts agreed to by
               6 the parties to settle these claims.
               7         IT IS HEREBY ORDERED that the amounts set forth above are due and
               8 collectable as of forty-five days from the date of entry of this Order. Interest on these fees
               9 and costs will run from February 22, 2021, accruing at the rate provided by 28 U.S.C.
              10 § 1961.
              11
                         March 31, 2021
              12 DATED: ________________
                                                             Claudia Wilken
              13                                             United States District Judge
              14
              15 APPROVED AS TO FORM:
              16
              17 DATED: March 30, 2021                    /s/Trace O. Maiorino
                                                          Trace O. Maiorino
              18                                          Deputy Attorney General
                                                          Attorney for Defendants
              19
              20
              21
                   DATED: March 30, 2021                  /s/Gay Crosthwait Grunfeld
              22                                          Gay Crosthwait Grunfeld
                                                          Rosen Bien Galvan & Grunfeld LLP
              23                                          Attorney for Plaintiffs
              24
              25
              26
              27
              28
                                                            3                        Case No. C94 2307 CW
                   [PROPOSED] STIPULATED ORDER CONFIRMING UNDISPUTED ATTORNEYS’ FEES AND COSTS FOR THE
[3712307.1]                                        FOURTH QUARTER 2020
Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 4 of 25




           EXHIBIT A
         Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 5 of 25


                            Armstrong v. Newsom
                        Fourth Quarterly Statement of 2020
                    October 1, 2020 through December 31, 2020

         CDCR/AOAP SUMMARY OF UNDISPUTED FEES AND COSTS

MATTER                            UNDISPUTED FEES               UNDISPUTED COSTS

CDCR/AOAP MONITORING                     $2,339,856.18                  $92,400.65



                              TOTAL UNDISPUTED:                     $2,432,256.82
   Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 6 of 25


                                     Armstrong v. Newsom
                                Fourth Quarterly Statement of 2020
                            October 1, 2020 through December 31, 2020
                             Matter: CDCR/AOAP Monitoring/Merits

Monitoring (581-3)                            Actual     Claimed     2020                       Fees Now Owing Based On
                                              Hours       Hours      Rates       Total           Negotiated Compromise

ROSEN, BIEN, GALVAN & GRUNFELD
Michael W. Bien (MWB)                            71.00       54.90   $1,100        $60,390.00                   $57,370.50
Gay C. Grunfeld (GCG)                           222.20      221.60    $875        $193,900.00                  $184,205.00
Ernest Galvan (EG)                                 2.2           0    $825              $0.00                        $0.00
Van Swearingen (VS)                                0.1           0    $660              $0.00                        $0.00
Penny Godbold (PG)                              368.70      368.50    $715        $263,477.50                  $250,303.63
Thomas Nolan (TN)                               228.10      222.70    $740        $164,798.00                  $156,558.10
Michael L. Freedman (MLF)                       354.20      347.60    $635        $220,726.00                  $209,689.70
Ben Bien-Kahn (BBK)                             212.00      191.90    $625        $119,937.50                  $113,940.63
Jenny Yelin (JY)                                  4.70        0.00    $565              $0.00                        $0.00
Kara J. Janssen (KJJ)                            16.30        9.50    $565          $5,367.50                    $5,099.13
Caroline E. Jackson (CEJ)                       206.60      199.90    $540        $107,946.00                  $102,548.70
Michael S. Nunez (MSN)                           48.00       35.10    $540         $18,954.00                   $18,006.30
Jessica Winter (JW)                               1.60        0.00    $480              $0.00                        $0.00
Amy Xu (AX)                                                           $460              $0.00                        $0.00
Cara E. Trapani (CET)                                                 $440              $0.00                        $0.00
Mark Shinn-Krantz (MSK)                          54.30       49.20    $440         $21,648.00                   $20,565.60
Priyah Kaul (PK)                                 31.60       22.80    $460         $10,488.00                    $9,963.60
Alexander Gourse (AG)                                                 $395              $0.00                        $0.00
Rekha Arulanantham (REA)                        126.80      103.80    $395         $41,001.00                   $38,950.95
Adrienne Harrold (AH)                            14.00        0.00    $325              $0.00                        $0.00
Karen Stilber (KES)                              62.90       61.20    $350         $21,420.00                   $20,349.00
Linda Woo (LHW)                                                       $350              $0.00                        $0.00
F. Gail LaPurja (FGL)                             6.70        0.00    $320              $0.00                        $0.00
Greg Gonzalez (GZG)                               6.40        0.00    $320              $0.00                        $0.00
Emma Cook (EC)                                   38.10       37.10    $250          $9,275.00                    $8,811.25
Nathalie Welch (NW)                              30.10       20.20    $250          $5,050.00                    $4,797.50
Jack Gleiberman (JG)                            522.10      517.30    $250        $129,325.00                  $122,858.75
Ellinor Heywood (EH)                            421.00      408.30    $250        $102,075.00                   $96,971.25
Heather Gans (HG)                               171.80      162.40    $250         $40,600.00                   $38,570.00
Catherine Johnson (CJ)                           27.10       26.70    $250          $6,675.00                    $6,341.25
Rebecca Berman (RB)                              50.90       28.00    $225          $6,300.00                    $5,985.00
Rwehyang Kim (RK)                               189.90      168.20    $225         $37,845.00                   $35,952.75
Ericka Zheng (EZ)                                41.00       41.00    $225          $9,225.00                    $8,763.75
                               Total Hours:   3,530.40    3,297.90
RBGG FEES:                                                                     $1,596,423.50                $1,516,602.33

PRISON LAW OFFICE
Donald Specter (DS)                              39.40       39.40   $995          $39,203.00                   $37,242.85
Sara Norman (SN)                                  2.90        2.90   $820           $2,378.00                    $2,259.10
Corene Kendrick (CK)                             39.30       39.30   $730          $28,689.00                   $27,254.55
Rita Lomio (RL)                                 367.00      367.00   $650         $238,550.00                  $226,622.50
Margot Mendelson (MM)                           129.50      129.50   $625          $80,937.50                   $76,890.63
Patrick Booth (PB)                              225.40      225.40   $380          $85,652.00                   $81,369.40
Jacob Hutt (JH)                                 189.90      189.90   $380          $72,162.00                   $68,553.90
Amber Norris (AN)                               139.30      139.30   $350          $48,755.00                   $46,317.25
Tovah Anna Ackerman (TAA)                       121.30      121.30   $325          $39,422.50                   $37,451.38
Tania Amarillas (TA)                            182.10      182.10   $325          $59,182.50                   $56,223.38
Eva Amarillas-Diaz (EAD)                         39.00       39.00   $275          $10,725.00                   $10,188.75
Skye Lovett (SL)                                181.60      181.60   $275          $49,940.00                   $47,443.00
Gabriela Pelsinger (GP)                         181.20      181.20   $275          $49,830.00                   $47,338.50
Ilian Meza Pena (IP)                             30.80       30.80   $275           $8,470.00                    $8,046.50
Jordan Payne (JP)                               100.00      100.00   $275          $27,500.00                   $26,125.00
Juliette Mueller (JM)                            38.40       38.40   $275          $10,560.00                   $10,032.00
Michael Brodheim (MB)                            43.90       43.90   $275          $12,072.50                   $11,468.88
                               Total Hours:   2,051.00    2,051.00
PLO FEES:                                                                       $864,029.00                   $820,827.55

DISABILITY RIGHTS EDUCATION AND
DEFENSE FUND
Linda Kilb (LK)                                   1.90        1.90   $885           $1,681.50                    $1,597.43
Claudia Center                                    0.50        0.50   $845             $422.50                      $401.38
Case Clerk (H. Min)                               2.50        2.50   $180             $450.00                      $427.50
                               Total Hours:       4.90        4.90
DREDF FEES:                                                                        $2,554.00                    $2,426.30

TOTAL CDCR/AOAP MONITORING
FEES:                                                                         $2,463,006.50                $2,339,856.18
                Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 7 of 25


                                            Armstrong v. Newsom
                                        Fourth Quarterly Statement of 2020
                                    October 1, 2020 through December 31, 2020
                                                       Costs

Matter: CDCR/AOAP Merits/Monitoring
                                                                                                           CostsNowOwingPer
Rosen, Bien, Galvan & Grunfeld (581-3)                                                      Costs         NegotiatedCompromise
Photocopying (In house)                                                                       $1,431.60                $1,360.02
Photocopying/printing (Outside)                                                               $2,451.02                $2,328.47
Discovery service Relativity hosting and processing (RJD production database - Oct - Dec)    $11,509.87               $10,934.38
Professional services - expert witness fees                                                  $53,055.00               $50,402.25
Transcription and translation (including deposition transcripts)                             $14,397.41               $13,677.54
Online Research - PACER, Westlaw                                                              $1,529.18                $1,452.72
Postage & Delivery                                                                            $1,254.59                $1,191.86
Telephone                                                                                        $13.00                   $12.35
Travel - Mileage, Tolls, Food                                                                  $709.87                  $674.38
                                                                     Total RBGG Costs:      $86,351.54               $82,033.96

Prison Law Office
Interpreting/Translation services                                                             $9,010.00                $8,559.50
Postage & Delivery                                                                            $1,474.90                $1,401.16
                                                                        Total PLO Costs:    $10,484.90                 $9,960.66

Disability Rights Education & Defense Fund, Inc.
Photocopying (in-house)                                                                         $372.00                  $353.40
Pacer                                                                                             $1.40                    $1.33
Postage & Delivery                                                                               $54.00                   $51.30
                                                                    Total DREDF Costs:         $427.40                  $406.03

              TOTAL CLAIMED CDCR/AOAP MERITS/MONITORING COSTS:                              $97,263.84              $92,400.65
Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 8 of 25




           EXHIBIT B
         Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 9 of 25


                        Armstrong v. Newsom
                    Fourth Quarterly Statement of 2020
                October 1, 2020 through December 31, 2020

         BPH SUMMARY OF UNDISPUTED FEES AND COSTS

MATTER                        UNDISPUTED FEES           UNDISPUTED COSTS

BPH                                      $55,239.18                $9.88


                           TOTAL UNDISPUTED:                 $55,249.06
             Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 10 of 25


                                    Armstrong v. Newsom
                                Fourth Quarterly Statement of 2020
                            October 1, 2020 through December 31, 2020
                                           Matter: BPH


BPH (581-4)                                  Actual    Claimed     2020                   Fees Now Owing Based On
                                             Hours      Hours      Rates    Total          Negotiated Compromise
BPH MONITORING (581-4)

ROSEN, BIEN, GALVAN & GRUNFELD
Michael W. Bien (MWB)                           0.20        0.20   $1,100       $220.00                     $209.00
Gay C. Grunfeld (GCG)                            1.7         1.7    $875      $1,487.50                   $1,413.13
Thomas Nolan (TN)                              33.10       33.10    $740     $24,494.00                  $23,269.30
Penny Godbold (PG)                              0.20        0.00    $715          $0.00                       $0.00
Caroline E. Jackson (CEJ)                      17.00       11.90    $540      $6,426.00                   $6,104.70
Benjamin Bien-Kahn (BBK)                        0.40        0.00    $625          $0.00                       $0.00
Rekha Arunlanatham                              6.90        5.00    $395      $1,975.00                   $1,876.25
Ellinor Heywood (EH)                            8.70        0.00    $250          $0.00                       $0.00
Jack Gleiberman (JRG)                           1.30        0.00    $250          $0.00                       $0.00
Heather Gans (HG)                              33.70       33.70    $250      $8,425.00                   $8,003.75
                              Total Hours:    103.20       85.60
RBGG FEES:                                                                  $43,027.50                   $40,876.13

PRISON LAW OFFICE
Sara Norman (SN)                                1.20        1.20    $820        $984.00                     $934.80
Rita Lomio (RL)                                 0.40        0.40    $650        $260.00                     $247.00
Rana Anabtawi (RA)                             22.20       22.20    $625     $13,875.00                  $13,181.25
                              Total Hours:     23.80       23.80
PLO FEES:                                                                   $15,119.00                   $14,363.05

TOTAL FEES FOR
BPH WORK:                                                                   $58,146.50                  $55,239.18
              Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 11 of 25


                                   Armstrong v. Newsom
                               Fourth Quarterly Statement of 2020
                           October 1, 2020 through December 31, 2020
                                              Costs

Matter: BPH
                                                                                               CostsNowOwingPer
Rosen, Bien, Galvan & Grunfeld (581-4)                                        Costs           NegotiatedCompromise
Photocopying (In house)                                                               $8.80                    $8.36
Postage and delivery                                                                  $1.60                    $1.52
                                                          Total RBGG Costs:       $10.40                       $9.88


                                            TOTAL CLAIMED BPH COSTS:              $10.40                      $9.88
Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 12 of 25




           EXHIBIT C
         Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 13 of 25


                         Armstrong v. Newsom
                     Fourth Quarterly Statement of 2020
                 October 1, 2020 through December 31, 2020

         DAPO SUMMARY OF UNDISPUTED FEES AND COSTS

MATTER                           UNDISPUTED FEES         UNDISPUTED COST

DAPO MONITORING                         $174,699.30                 $586.48


                            TOTAL UNDISPUTED:                 $175,285.78
    Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 14 of 25




S
            Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 15 of 25


                                    Armstrong v. Newsom
                                Fourth Quarterly Statement of 2020
                            October 1, 2020 through December 31, 2020
                                    Matter: DAPO Monitoring

DAPO Monitoring (581-9)                      Actual    Claimed     2020                    Fees Now Owing Based On
                                             Hours      Hours      Rates     Total          Negotiated Compromise

ROSEN, BIEN, GALVAN & GRUNFELD
Michael W. Bien (MWB)                           0.50        0.50   $1,100        $550.00                     $522.50
Gay C. Grunfeld (GCG)                           8.30        7.70    $875       $6,737.50                   $6,400.63
Penny Godbold (PG)                              9.50        9.50    $715       $6,792.50                   $6,452.88
Thomas Nolan (TN)                              12.80       12.80    $740       $9,472.00                   $8,998.40
Michael L. Freedman (MLF)                       0.80        0.00    $635           $0.00                       $0.00
Benjamin Bien-Kahn (BBK)                       44.10       42.70    $625      $26,687.50                  $25,353.13
Jenny S. Yelin (JSY)                            9.90        7.80    $565       $4,407.00                   $4,186.65
Caroline E. Jackson (CEJ)                      48.60       47.60    $540      $25,704.00                  $24,418.80
Priyah Kaul (PK)                               10.60        8.20    $460       $3,772.00                   $3,583.40
Rekha Arulanantham (REA)                       58.20       52.20    $395      $20,619.00                  $19,588.05
Adrienne Harrold (AH)                           1.30        0.00    $325           $0.00                       $0.00
Karen Stilber (KES)                             0.40        0.00    $350           $0.00                       $0.00
Nathalie Welch (NCW)                          289.50      278.80    $250      $69,700.00                  $66,215.00
Ellinor Heywood (EH)                            1.50        0.00    $250           $0.00                       $0.00
Heather Gans (HG)                              39.30       30.70    $250       $7,675.00                   $7,291.25
Rwehyang Kim (RK)                               7.90        7.90    $225       $1,777.50                   $1,688.63
                              Total Hours:    543.20      506.40
RBGG FEES:                                                                   $183,894.00                 $174,699.30

TOTAL FOR DAPO MONITORING
WORK:                                                                       $183,894.00                 $174,699.30
              Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 16 of 25


                                       Armstrong v. Newsom
                                  Fourth Quarterly Statement of 2020
                              October 1, 2020 through December 31, 2020
                                                 Costs

Matter: DAPO Monitoring
                                                                                                CostsNowOwingPer
Rosen, Bien, Galvan & Grunfeld (581-9)                                           Costs         NegotiatedCompromise
Photocopying (in-house)                                                              $178.00                  $169.10
Postage                                                                              $438.55                  $416.62
Long distance and videophone charges                                                   $0.80                    $0.76
                                                             Total RBGG Costs:       $617.35                 $586.48

                              TOTAL CLAIMED DAPO MONITORING COSTS:                  $617.35                  $586.48
Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 17 of 25




           EXHIBIT D
       Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 18 of 25


                          Armstrong v. Newsom
                     Fourth Quarterly Statement of 2020
                 October 1, 2020 through December 31, 2020

        SUMMARY OF UNDISPUTED FEES WORK AND COSTS

                                 UNDISPUTED FEES         UNDISPUTED COSTS

FEES WORK (ALL MATTERS)                 $20,810.70                        $22.80



                          TOTAL UNDISPUTED:                      $20,833.50
             Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 19 of 25


                                 Armstrong v. Newsom
                             Fourth Quarterly Statement of 2020
                         October 1, 2020 through December 31, 2020
                              Matter: All Matters Fees Work


Fees (581-2)                              Actual     Claimed     2020                  Fees Now Owing Based On
                                          Hours       Hours      Rates   Total          Negotiated Compromise

ROSEN, BIEN, GALVAN & GRUNFELD
Gay C. Grunfeld (GCG)                       12.20        12.20   $875     $10,675.00                  $10,141.25
Karen E. Stilber (KES)                      19.90        19.90   $350      $6,965.00                   $6,616.75
                           Total Hours:     32.10        32.10
RBGG FEES:                                                               $17,640.00                   $16,758.00

PRISON LAW OFFICE
Rita Lomio                                   1.80         1.80   $650      $1,170.00                   $1,111.50
Margot Mendelson (MKM)                       1.80         1.80   $625      $1,125.00                   $1,068.75
Ashley Kirby (AK)                            6.40         6.40   $225      $1,440.00                   $1,368.00
                           Total Hours:     10.00        10.00
PLO FEES:                                                                 $3,735.00                    $3,548.25

DISABILITY RIGHTS EDUCATION AND
DEFENSE FUND
Linda Kilb (LDK)                              0.6         0.6    $885       $531.00                      $504.45
                           Total Hours:       0.60        0.60
DREDF FEES:                                                                 $531.00                     $504.45

TOTAL FEES FOR ARMSTRONG
FEES WORK:                                                               $21,906.00                  $20,810.70
              Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 20 of 25


                                       Armstrong v. Newsom
                                   Fourth Quarterly Statement of 2020
                               October 1, 2020 through December 31, 2020
                                                  Costs

Matter: Fees Work in All Matters
                                                                                                    CostsNowOwingPer
Rosen, Bien, Galvan & Grunfeld (581-2)                                            Costs            NegotiatedCompromise
Photocopying and Printing (in-house)                                                      $24.00                   $22.80
                                                              Total RBGG Costs:       $24.00                      $22.80


                                       TOTAL CLAIMED FEES WORK COSTS :                $24.00                      $22.80
Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 21 of 25




           EXHIBIT E
         Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 22 of 25


                            Armstrong v. Newsom
                        Fourth Quarterly Statement of 2020
                    October 1, 2020 through December 31, 2020

 APPEAL OF RJD ORDER SUMMARY OF UNDISPUTED FEES AND COSTS

MATTER                               UNDISPUTED FEES            UNDISPUTED COSTS

APPEAL OF RJD ORDER                          $1,876.73                      $23.99


                              TOTAL UNDISPUTED:                        $1,900.71
    Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 23 of 25




S
            Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 24 of 25


                                Fourth Quarterly Statement of 2020
                            October 1, 2020 through December 31, 2020
                                  Matter: Appeal of RJD Order


Fees (581-19)                               Actual     Claimed     2020                  Fees Now Owing Based On
                                            Hours       Hours      Rates   Total          Negotiated Compromise

ROSEN, BIEN, GALVAN & GRUNFELD
Gay C. Grunfeld (GCG)                           1.20        1.20    $875     $1,050.00                     $997.50
Michael L. Freedman (MLF)                       0.30        0.30    $635      $190.50                      $180.98
Karen E. Stilber (KES)                          2.10        2.10    $350       $735.00                     $698.25
Rhewyang Kim (RK)                               0.20           0    $225         $0.00                       $0.00
                                               3.80        3.60             $1,975.50                    $1,876.73

TOTAL FEES FOR APPEAL OF RJD
ORDER:                                                                      $1,975.50                   $1,876.73
             Case 4:94-cv-02307-CW Document 3237 Filed 03/31/21 Page 25 of 25


                                   Armstrong v. Newsom
                               Fourth Quarterly Statement of 2020
                           October 1, 2020 through December 31, 2020
                                              Costs

Matter: Appeal of RJD Order
                                                                                                CostsNowOwingPer

Rosen, Bien, Galvan & Grunfeld (581-19)                                       Costs            NegotiatedCompromise
Westlaw research                                                                      $25.25                   $23.99
                                                          Total RBGG Costs:       $25.25                       $23.99
